Citation Nr: 1338731	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  13-15 780 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for sleep apnea. 

2.  Entitlement to service connection for depression to include secondary to a lumbar strain with degenerative changes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel




INTRODUCTION

The Veteran performed verified active duty service from September 1970 to September 1976, and from July to August 2002.  He also has served extensively with the reserve.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of entitlement to service connection for sleep apnea and depression.  In his VA Form-9, received in May 2013, the Veteran requested a videoconference hearing before a Veterans Law Judge.  The Veteran has not been afforded a videoconference hearing and has not withdrawn his request for a hearing. As such, a remand is warranted so that the Veteran can be scheduled for a hearing as requested. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the earliest opportunity in accordance with applicable procedures.  The RO must notify the Veteran and his representative of the date and time thereof.  If the appellant wishes to withdraw his request for the hearing he should submit a statement to the RO withdrawing his request.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


